                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GOT PRODUCTIONS LLC, NATURAL
RX, INC., and TREVOR REED,

               Plaintiffs,

v.                                                                    No. CIV 18-0893 RB/LF

ZEPTO LLC and CHAZ MCGOWAN,

               Defendants.

                             MEMORANDUM OPINION AND ORDER

       In January 2018, the parties to this lawsuit entered into a contract in which Defendants

Zepto, LLC (Zepto) and Mr. Chaz McGowan agreed to secure the services of Eminem, a music

artist, for a large-scale music event that Plaintiffs were planning to hold in April 2018 in

Albuquerque, New Mexico. According to the Complaint, Plaintiffs paid Defendants a $35,000

binder fee as a deposit to secure Eminem’s services. Defendants failed to secure an agreement

from Eminem, and they refused to return the binder fee. Due to this and other alleged breaches of

the contract, Plaintiffs filed suit against Defendants in New Mexico state court. Defendants,

through their former counsel, removed the diversity action to this Court in September 2018. In

March 2019, the parties notified the Court that they reached a resolution, and the Court ordered

the parties to file closing documents. Shortly thereafter, Defendants’ attorney moved to withdraw

from representation due to a breakdown in communication with her clients. Defendants have since

failed to respond to all of Plaintiffs’ motions and the Court’s orders. Plaintiffs now move to enforce

the settlement agreement. For the reasons herein, the Court grants the motion.
I.      Background 1

        On April 3, 2019, the parties executed a Settlement Agreement that resolved all of

Plaintiffs’ claims in this lawsuit. (Doc. 38 ¶ 1 (citing Doc. 35-A).) “The Settlement Agreement

required [D]efendants to pay $12,000 in one initial payment, and beginning May 1, 2019, an

additional $36,000 over three years according to terms set forth in a Note attached to and

incorporated into the [S]ettlement [A]greement.” (Id. (citing Doc. 35-A at 1, 3).) Plaintiffs agreed

to dismiss all of their claims after they received the initial $12,000 payment. (Id. (citing Doc. 35-

A at 1).) The Settlement Agreement “ask[ed] the Court to maintain continuing jurisdiction to

enforce the terms of the Agreement and Note . . . .” (Doc. 35-A at 1.)

        On April 24, 2019, Defendants’ then-counsel, Ms. Elizabeth Radosevich, filed a motion to

extend time to file closing documents. (Doc. 33.) The motion stated that “[t]he parties have reached

a binding settlement agreement and have executed all settlement documents[,]” but Defendants

needed an extension through May 1, 2019, to complete the first two agreed payments and through

May 6, 2019, to file closing documents. (Id. at 1.) On May 6, 2019, counsel for Plaintiffs emailed

Ms. Radosevich and stated that Defendants were “in default on payments required by the

Settlement Agreement . . . .” (Doc. 35-B at 1.) Plaintiffs’ counsel made “demand for immediate

payment of $13,144.79, an amount equal to the initial $12,000 and the first monthly payment on

the [N]ote due May 1.” (Id. at 2.) The email further provided that if Defendants did not cure the

default within 30 days, Plaintiffs would proceed with all remedies available to them, including

filing a Stipulated Entry of Judgment and a demand for attorney’s fees and costs, which were

provided for in the Settlement Agreement. (Id.; see also Doc. 35-A at 1, 3, 5.)


1
 The Court recites the facts as presented in Plaintiffs’ Motion to Enforce Settlement Agreement. (See Doc.
38.) As Defendants have failed to respond to Plaintiffs’ motion, the Court finds the facts therein are
undisputed.

                                                    2
          The Settlement Agreement provides that the parties would “execute a Stipulation For Entry

of Judgment in the amount of $36,000” that would be available for entry “in the event of a payment

default that is not cured within 30 days.” (Doc. 35-A at 1, 5.) The Stipulated Entry of Judgment

states:

          Plaintiffs Got Productions, LLC, Natural Rx, Inc., and Trevor Reed and Defendants
          Zepto, LLC and Chaz McGowan, hereby stipulate to the entry of judgment for
          Defendants’ default on the Note agreed upon between the parties in settlement of
          this action. Defendants shall pay Plaintiffs the amount of $36,000 and reasonable
          attorney’s fees and expenses incurred by Plaintiffs in exercising their rights and
          remedies on default against Defendant Zepto, LLC, less the amounts paid on the
          Note . . . .

(Id. at 5.) Under the terms of the Note, if Defendants failed “to pay any part of the principle [sic]

or interest due within 30 days of when due under this Note, [Plaintiffs] shall have the right to

declare the Note immediately due and payable.” (Id. at 4.) On that occasion, the administrator of

the Note “shall release the attached Stipulation for Entry of Judgment[,]” and Defendants must

“pay, in addition to the principle [sic] and interest hereunder, reasonable attorney’s fees and

expenses incurred by [Plaintiffs] in exercising [their] rights and remedies on default.” (Id.)

          On June 27, 2019, Ms. Radosevich moved to withdraw as Defendants’ counsel. (Doc. 40.)

She asserted that Defendants had failed to respond to any of her communications since April 24,

2019, including her notice that Plaintiffs had moved to enforce the Settlement Agreement. (Id. at

1.) Ms. Radosevich included notice in her motion of Local Rule 83.8(c), which provides that a

company such as Zepto 2 “can only appear with an attorney. Absent entry of appearance by a new

attorney, any filings made by the corporation, partnership or business entity . . . may be stricken

and default judgment or other sanctions imposed.” (Id. at 2 (quoting D.N.M. LR-Civ. 83.8(c)).)


2
 There is no question that Rules 83.7 and 83.8(c) apply to limited liability companies such as Zepto. See
Two Old Hippies, LLC v. Catch the Bus, LLC, 784 F. Supp. 2d 1221, 1223 (D.N.M. 2011) (finding that
“Local rule 83.8(c) applies to limited liability companies”) (citations omitted).

                                                   3
United States Magistrate Judge Laura Fashing granted the motion to withdraw and ordered Zepto

to have an attorney enter its appearance in this matter by July 30, 2019. (Doc. 41 at 2.) Judge

Fashing stated that “[a]bsent entry of appearance by a new attorney, any filings made by Zepto,

LLC shall be stricken, and the Court may impose other sanctions as appropriate.” (Id.)

Additionally, Judge Fashing ordered Mr. McGowan to respond to the Motion to Enforce

Settlement Agreement no later than July 30, 2019. (Id.) Neither Defendant has complied with the

Court’s order.

          Plaintiffs have now filed the Stipulated Entry of Judgment and ask the Court to enforce the

parties’ Settlement Agreement. (Docs. 38 at 3; 38-1.) Defendants have failed to respond.

II.       The Court will enforce the Settlement Agreement.

          This Court has authority to enforce settlement agreements reached by litigants in pending

litigation. United States v. Hardage, 982 F.2d 1491, 1496 (10th Cir. 1993). Settlement agreements

are contracts and issues regarding their “formation and construction . . . are resolved by applying

state contract law.” Shoels v. Klebold, 375 F.3d 1054, 1060 (10th Cir. 2004) (citation omitted).

“New Mexico public policy encourages the enforcement of settlement agreements.” Stoller v.

Roossein, No. CV-04-0311 JH/RLP, 2006 WL 8444543, at *2 (D.N.M. Jan. 25, 2006) (citing Bd.

of Educ. for the Carlsbad Mun. Sch. v. N.M. State Dep’t of Pub. Educ., 993 P.2d 112, 115 (N.M.

1999)).

          The Tenth Circuit typically only requires an evidentiary hearing “where material facts

concerning the existence or terms of an agreement to settle are in dispute . . . .” Hardage, 982 F.2d

at 1496 (citations omitted). Here, Defendants’ former counsel acknowledged that “[t]he

parties . . . reached a binding settlement agreement and . . . executed all settlement documents.”

(Doc. 33 at 1.) Defendants do not dispute the relevant facts or argue that the Settlement Agreement


                                                   4
is not a binding contract. See D.N.M. LR-Civ. 7.1(b).

        The Court finds that the parties entered into a binding contract of settlement. See Stoller,

2006 WL 8444543, at *2 (discussing the elements of a binding contract). The parties agreed on

the obligations of each—the amount and timing of Defendants’ required payments, Plaintiffs’

corresponding obligation to dismiss the lawsuit, and Plaintiffs’ right to enforce the Settlement

Agreement 30 days after default of any payment. (See Doc. 35-A.) On default, Plaintiffs have the

right to enter the Stipulated Entry of Judgment and demand payment in full, as well as the right to

request their reasonable attorney’s fees and expenses incurred in exercising their rights and

remedies. (Id. at 3.)

        After Defendants sought and received several extensions (Docs. 29–34), received notice

from Plaintiffs’ counsel (Doc. 40) and direction from the Court (Doc. 41), they have not responded

to Plaintiffs’ Motion to Enforce Settlement Agreement or complied with Court orders. And despite

notice in both the motion to withdraw and the order granting that motion (Docs. 40; 41), Zepto has

not secured an attorney as required by the Court’s local rules. See D.N.M. LR-Civ. 83.7 (“A

corporation, partnership, or business entity other than a natural person must be represented by an

attorney authorized to practice before this Court.”). Defendants had notice that Zepto’s failure to

secure an attorney may result in “default judgment or other sanctions” as appropriate. (Docs. 40 at

2 (quoting D.N.M. LR-Civ. 83.8(c)); 41 at 2.) Zepto has had more than enough time to secure

counsel but has failed to comply with the Court’s order and with the Local Rules.

        After carefully considering the possible sanctions, the Court finds that the appropriate

remedy here is to grant Plaintiffs’ motion to enforce the terms of the parties’ Settlement

Agreement. Plaintiffs are directed to submit an affidavit itemizing their reasonable attorney’s fees

and expenses incurred in exercising their rights and remedies on default, together with the total


                                                 5
amount to be awarded to Plaintiffs according to the parties’ Settlement Agreement, to be entered

with the Stipulated Entry of Judgment, no later than February 14, 2020.

       THEREFORE,

       IT IS ORDERED that the Court finds Defendants are in default of the parties’ Settlement

Agreement, and Plaintiffs’ Motion to Enforce Settlement Agreement (Doc. 38) is GRANTED;

       IT IS FURTHER ORDERED that the Court will issue the Stipulated Entry of Judgment

as provided in the parties’ Settlement Agreement. Plaintiffs are directed to submit an affidavit as

described above no later than February 14, 2020.



                                             ________________________________
                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                6
